Citation Nr: 0600428	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder, 
to include as secondary to service-connected disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for diverticulosis, post-operative residuals of appendectomy 
and sigmoid colon resection, and hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1996 and May 1996 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


REMAND

The veteran appeared before the undersigned Veterans Law 
Judge in September 2005.  The veteran testified that he 
underwent abdominal surgery at the Cleveland Clinic Hospital 
in September 1997.  The veteran indicated that medical 
records from that surgery would support his claim.  A review 
of the record reveals that some Cleveland Clinic Hospital 
records have been obtained, but the records pertaining the 
reported September 1997 surgery have not been obtained.  A 
remand is necessary in order that copies of these records may 
be obtained.  See 38 C.F.R. § 3.159(c)(1) (2005).

The Board notes that the veteran has not had a VA examination 
since April 1998.  A new VA examination is necessary to 
determine the current nature and extent of the veteran's 
service-connected diverticulosis disability.  

The Board further notes that the veteran maintains that he 
had a bladder disability for several years after service due 
to his in-service abdominal surgery.  In June 1996 a private 
physician indicated that it was possible that there was a 
relationship between the veteran's bladder disability and his 
in-service surgery.  However, this physician went on to state 
that he was not the proper type of physician to make such a 
determination and he recommended that an opinion be obtained 
from a general surgeon.  No such opinion has been obtained.  
Accordingly, a VA examination with opinion should be 
obtained.  See 38 C.F.R. § 3.159(c)(4) (2005).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the veteran has not been provided 
proper VCAA notice in response to his claim for service 
connection for neurogenic bladder.  Proper VCAA notice of 
what is required for service connection, and not explaining 
new and material evidence, should be provided.

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following 
actions:

1.  The RO or the AMC should issue an 
appropriate VCAA letter in response to 
the veteran's service connection claim, 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession, not already of record, and 
any other medical records pertaining to 
post-service treatment or evaluation of 
the disability, not already of record, or 
the information and any necessary 
authorization to enable VA to obtain the 
evidence on his behalf.  In particular, 
the veteran should provide the 
information and authorization necessary 
for VA to obtain records pertaining to 
the September 1997 abdominal surgery at 
the Cleveland Clinic Hospital..

2.  The RO or the AMC should also request 
the veteran to provide any evidence in his 
possession that pertains to his claim for 
a higher initial evaluation and any other 
outstanding medical records pertaining to 
treatment or evaluation of the disability 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Then, the RO or the AMC should 
arrange for the veteran to undergo VA 
examination by a physician with 
appropriate expertise too determine the 
current nature and extent of his 
diverticulosis, post-operative residuals 
of appendectomy and sigmoid colon 
resection, and hemorrhoids.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes.

5.  The RO or the AMC should also arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's neurogenic 
bladder.  Any indicated studies should be 
performed, and the claims folders must be 
made available to and reviewed by the 
examiner.  The examiner should provide an 
opinion with respect to each currently 
present bladder disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by 
service-connected disability.  The 
rationale for each opinion expressed must 
also be provided.

6.  The RO or the AMC should then review 
the claims files to ensure that all of 
the above requested development has been 
completed.  In particular, it should 
ensure that the VA examination reports 
comply fully with the above instructions, 
and if not, it should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

